ORDER

PER CURIAM.
Defendants, Branch Law Firm, L.L.C., The Branch Law Firm, Margaret Branch and Turner Branch (collectively “Branch”) appeal from summary judgment granted in favor of Plaintiffs Gerson Smoger (“Smo-ger”) and Mark Bronson (“Bronson”) for *555damages for breach of a contract to divide attorney fees. Branch argues the trial court erred in granting summary judgment because there was a genuine issue of material fact as to the terms of the fee agreement and the fee contract was unenforceable in violation of Missouri Rule of Professional Conduct 4-1.5.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).